COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Frank and Clements


CITY OF SUFFOLK SCHOOL BOARD
                                                                 MEMORANDUM OPINION*
v.     Record No. 2189-04-1                                           PER CURIAM
                                                                    JANUARY 11, 2005
SHEILA D. WATERS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION


                 (Wendell M. Waller, on brief), for appellant.

                 (Arnold H. Abrons; Abrons, Fasanaro & Sceviour, P.L.L.C., on
                 brief), for appellee.


       City of Suffolk School Board appeals a decision of the Workers’ Compensation

Commission finding that Sheila D. Waters proved a causal connection existed between her

medical treatment with Dr. Anuradha Datyner and her compensable October 8, 1996 injury by

accident. We have reviewed the record and the commission’s opinion and find no reversible

error. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Waters v. City of Suffolk School Board, VWC File No. 192-42-71 (Aug. 18, 2004). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.